48 F.3d 563
310 U.S.App.D.C. 387
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.U.S. CONCORD, INC., Appellee,v.William A. HAMILTON, Appellant.
No. 93-7228.
United States Court of Appeals, District of Columbia Circuit.
Feb. 9, 1995.

Before:  HENDERSON, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral argument of the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  The District Court properly determined that the guaranty and release agreements were not voided by the failure of U.S. Concord, Inc. to notify William A. Hamilton that the guaranty had not been released.  The unambiguous terms of the release agreement did not impose a duty of notification on the guarantee or his assignee, and the District Court properly excluded evidence of such an understanding under the parol evidence rule.  See District-Realty Title Ins. Corp. v. Ensmann, 767 F.2d 1018, 1022 (D.C.Cir.1985);  American Viking Contractors, Inc. v. Scribner Equip.  Co., 745 F.2d 1365, 1371 (11th Cir.1984).  It is therefore


2
ORDERED AND ADJUDGED that the judgment of the United States District Court is hereby affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.